                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
                                                                    DATE FILED: 11/26/2019




                 to be determined in a post-default judgment inquest,
                 XX XXXXXXXX

XXXXXXXX              XXXXXX                                  XXXXXXX

      XXXXXXXX                                                      XXXXXX
              It is further ORDERED that, in the post-default judgment
              inquest, Plaintiffs shall file evidentiary support of: (1) the
              damages amount sought, with reference to contractual
              provisions or legal authority as applicable, and any other
              material justifying the calculation; (2) attorney's fees and
November 26
              costs sought; (3) the amount calculated in the audit report
              discussed above. The inquest referral will follow
              separately.
